DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fifth diameter, being a diameter of an internal cylindrical surface associated with the first axial position, that is less than the sixth diameter, being a diameter of an internal cylindrical surface associated with the second axial position, as claimed in claim 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Figures 3 and 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: In the summary of the invention on page 5, lines 16-19, the hydrodynamic bearing is described as having an internal cylindrical surface having a diameter D32a at the first axial portion, and having an internal cylindrical surface having a diameter D28a at the second axial portion.  These diameters, D32a and D28a, are not shown in figure 5 as being in reference to any internal parts of the hydrodynamic bearing 26, and appear to be shown in figure 5 as being slightly larger than the diameters D26c2 and D26c1, respectively, of the external first and second surfaces of the hydrodynamic bearing.  Further, these diameters D32a and D28a are described in the “Detailed description of the invention” on page 12, line 28 to page 13, line 2 as being the diameters of the internal cylindrical surfaces 32a and 28a, respectively, of the planet gear 8.  It appears the internal cylindrical surfaces were mistakenly described as being of the hydrodynamic bearing rather than of the planet gear on page 5.  
Appropriate correction is required.

Claim Objections

Claim 1 is objected to because of the following informalities:  In claim 1, line 11, it appears “a second diameter” should be --the second diameter-- (or --the second average diameter--, since the second toothing was previously claimed as being “with a second average diameter”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 13 and 14 do not appear to accurately claim the disclosed invention by claiming diameters of internal cylindrical surfaces of the hydrodynamic bearing.  As explained above in the objection to the specification, the internal cylindrical surfaces disclosed appear to be surfaces of the planet gear rather than of the hydrodynamic bearing. No internal cylindrical surfaces of the hydrodynamic bearing are distinctly pointed out in the specification or drawings, and so relevance of internal surfaces of the hydrodynamic bearing are disclosed.

Allowable Subject Matter

Claims 1-12 and 15 are allowed.

Claims 13 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

No reference nor combination of references was found which teaches a gearbox including planet gears each having a first toothing meshed with a sun gear, having a second toothing with a different average diameter than the first toothing and meshing with a ring gear, and being guided by a hydrodynamic bearing carried by a planet carrier, wherein the hydrodynamic bearing comprises a first smooth guiding surface that extends under the first toothing on a first axial portion of the bearing and a different, second smooth guiding surface that extends under the second toothing on a second axial portion of the bearing, with the first and second axial portions being connected together by an annular web, as required by claim 1. Tokano et al., U. S. Patent 7,645,073, discloses a hydrodynamic bearing with two cylindrical surfaces connected by a flange (fig. 2).  The bearing is used in a spindle motor of a disc recording apparatus, and requires features such as the bearing being within a cavity that is closed at one end, so that the bearing is not useful for a planet gear.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 4,828,403 (Schwartzman) May 1989 - a hydrodynamic bearing includes two connected, axially spaced, smooth guiding surfaces.

U. S. Patent 5,489,155 (Ide) February 1996 - (fig. 13A) hydrodynamic bearing connects plural guiding surfaces to a main body using a web.  Mentions use with planet gears.

WO 00/19124 (Stegherr) April 2000 - gearbox for a tubomachine including planet gears with first teeth meshing with a sun gear and second teeth of a different diameter meshing with a ring gear.

U. S. Patent 8,657,714 (Ghanime et al.) February 2014 - discloses hydrodynamic bearing with non-circular guiding surfaces, including elliptical.

U. S. Patent 10,927,944 (Desjardins et al.) February 2021 - Turbomachine planet gear has teeth of one diameter meshing with a sun gear, teeth of another diameter meshing with a ring gear, and a journal bearing supplied with oil.

U. S. Patent 11,085,523 (Nique et al.) August 2021 - turbomachine planet gear sliding bearing of hydrodynamic design.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659